Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kevin Grzelak on 11/30/2021.
Claims
In the application, Claims 1, 12, and 13 have been amended as follows:
Regarding Claim 1, line 7, the existing language:
“region, is transparent, and wherein the body of the aerodynamic device defines a pyramid shape”
Has been amended to:
-- region, is transparent, and wherein the body of the aerodynamic device is pyramid shaped -- 

Regarding Claim 1, line 8, the existing language:
“and the turbulence defines a plurality of eddy currents; and”
Has been amended to:
-- and the turbulence comprises a plurality of eddy currents; and -- 

Regarding Claim 1, line 9, the existing language:
“at least one air vent arranged in the interior compartment and designed to generate the air”
Has been amended to:
-- at least one air vent arranged in the interior compartment that generates the air -- 

Regarding Claim 12, lines 1 - 8, the existing language:
“An aerodynamic device for an interior compartment of a motor vehicle, that is at least partially enclosed by windows, the aerodynamic device comprising: a transparent body including an incident-flow region and a flow-off region, wherein the aerodynamic device has a shape of at least one pyramid and generates turbulence downstream from the flow-off region in an air flow impinging the aerodynamic device, and wherein at least one air vent is arranged in the interior compartment and designed to generate the air flow in a direction of the aerodynamic device, and wherein the turbulence defines a plurality of eddy currents.”
Has been amended to:
-- An aerodynamic device arranged in an interior compartment of a motor vehicle, the motor vehicle at least partially enclosed by a plurality of windows and has at least one air vent arranged in the interior compartment that generates an air flow in a direction of the aerodynamic device, the aerodynamic device comprising: a transparent body including an incident-flow region and a flow-off region, said flow-off region facing toward an interior surface of a window of the plurality of windows, wherein the transparent body has a shape of at least one pyramid and generates turbulence downstream from the flow-off region in the air flow impinging the incident-flow region of the transparent body, wherein the turbulence comprises a plurality of eddy currents. --

Regarding Claim 13, line 1, the existing language:
“The motor vehicle as claimed in claim 12, wherein the pyramid shape comprises a”
Has been amended to:
-- The aerodynamic device as claimed in claim 12, wherein the pyramid shape comprises a -- 

Allowable Subject Matter
Claims 1, 12, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of a motor vehicle as recited in Claim 1 specifically:
the structural and operative relationship between the transparent, pyramid shaped aerodynamic device, the at least one air vent generating the air flow in the direction of the aerodynamic device, and the turbulence comprising the plurality of eddy currents that are generated toward the interior surface of the window.
The art of record fails to render obvious the claimed combination of an aerodynamic device for an interior compartment of a motor vehicle as recited in Claim 12 specifically:
the structural and operative relationship between the transparent body in the shape of at least one pyramid, the air flow generated in the direction of the aerodynamic device by the at least one air vent, and the turbulence comprising the plurality of eddy currents that are generated toward the interior surface of the window.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 08/25/2021, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
11/30/2021

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
12/2/2021